          Case 1:20-cv-09875-AT Document 21 Filed 01/07/21 Page 1 of 1

                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
CHAYA STOLZBERG,                                                     DOC #: _________________
                                                                     DATE FILED: 1/7/2021
                               Plaintiff,

               -against-                                                     20 Civ. 9875 (AT)

TRANS UNION, LLC and AMERICAN                                                    ORDER
EXPRESS NATIONAL BANK,

                        Defendants.
ANALISA TORRES, District Judge:

        The Court has been advised that all claims asserted herein have been settled in principle as to
Defendant American Express National Bank (“American Express”). ECF No. 20. Because all claims
against Defendant Trans Union, LLC have already been dismissed, ECF No. 15, the above-entitled
action is hereby dismissed and discontinued without costs, and without prejudice to the right to
reopen the action within thirty days of the date of this Order if the settlement is not consummated.

        Any application to reopen must be filed within thirty days of this Order; any application to
reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the Court to
retain jurisdiction for the purposes of enforcing any settlement agreement, they must submit the
settlement agreement to the Court within the same thirty-day period to be so-ordered by the Court.
Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will not retain
jurisdiction to enforce a settlement agreement unless it is made part of the public record.

        Any pending motions are moot and all conferences are vacated. The Clerk of Court is
directed to terminate American Express as a defendant and to close the case.

       SO ORDERED.

Dated: January 7, 2021
       New York, New York
